ON MOTION FOR REHEARING.
MORROW, Presiding Judge.
The relator’s motion for rehearing has been examined. On the original hearing we gave the subject the most thorough examination of which we are capable, and the conclusion stated is regarded as sound.
The case of Liggett Co. v. Lee, 288 U. S., 517, 77 L. ed., 929, to which relator refers, in so far as it touches the issues involved in the present case, is regarded as supporting the conclusion reached upon the original hearing.
The motion for rehearing is overruled.

Overruled.